PER CURIAM.
Before this court are appeals from a final order of the United States District Court for the Eastern District of Arkansas granting a motion for a protective order filed by President William Jefferson Clinton and denying appellants access to a videotape of President Clinton’s deposition testimony. United States v. McDougal, No. LR-CR-95-173, — F.Supp. —, 1996 WL 466587 (E.D. Ark. June 11, 1996). For reasons that will be stated in an opinion to follow, we affirm the district court’s denial of access to the videotape.